943 F.2d 49
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Akim Adeniyi SALAMI, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 91-1424.
United States Court of Appeals, Fourth Circuit.
Submitted July 12, 1991.Decided Aug. 30, 1991.

On Petition for Review of an Order of the Immigration and Naturalization Service.  (A26-205-942)
Akim Adeniyi Salami, petitioner pro se.
Mark Christopher Walters, Stewart Deutsch, Robert Leigh Bombaugh, United States Department of Justice, Washington, D.C., Janice Podolny, Immigration & Naturalization Service, Baltimore, Md., for respondent.
BIA
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Akim Adeniyi Salami appeals from the final decision of the Board of Immigration Appeals finding him deportable under 8 U.S.C. § 1251(a)(4).   Our review of the record and the Board's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the Board.   Salami v. INS, Awu-skf-hfe (Board of Immigration Appeals Feb. 1, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.